DETAILED ACTION

This office action is in response to the application filed on 101/02/2020.  Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 01/02/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 and 10/04/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-10, 13-14, 18-22, and 26-27 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mizuno (US Patent or PG Pub. No. 20100156190, hereinafter ‘190).	
Claim 1, ‘190 teaches a current generator circuit with programmable temperature profile over a temperature range of operation (e.g., see Fig. 1-18), the current generator circuit comprising: a first single slope current source (e.g., the circuits generating IMS, IOM, or IOP, e.g., IMb) having a single slope temperature profile over the temperature range of operation (e.g., see Fig. 1-18); a flat current source (e.g., the circuits generating IOM) having a flat temperature profile over the temperature range of operation (e.g., see Fig. 1-18); wherein the current generator circuit is configured to generate the programmable temperature profile based on combinations of currents from the first single slope current source and the flat current source , the programmable temperature profile having at least one inflection point at a reference temperature (e.g., at Ts 2 and/or Ts3) that defines a first programmable slope for temperatures below the reference temperature and a second programmable slope that is independent from the first programmable slope for temperatures above the reference temperature (e.g., see Fig. 11-18), and 
wherein each of the two separate programmable slopes can be programmed to be any one of: a) a positive slope, b) a negative slope, and c) a flat slope with respect to a positive variation of temperature within the temperature range of operation (e.g., the slopes of IOM and IOP are function of VSC4, see Fig. 13, 18).
Claim 2, ‘190 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the flat temperature profile is based on an adjustment of the single slope temperature profile of the first single slope current source (e.g., IMS being function of IMb, see Fig. 13).
Claim 6, ‘190 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the current generator circuit is further configured to perform at least one of a current subtraction with rectification operation and a current summation operation to generate an output current having the programmable temperature profile over the temperature range of operation (e.g., the current passing Rs being IMS±IOM±IOP, see Fig. 8, 13, 18).
Claim 7, ‘190 teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the current generator circuit is configured to perform the current subtraction with rectification operation according to the following: a1) through a first current subtraction with rectification operation, subtract a first current having one of the first programmable slope and the second programmable slope over the temperature range of operation from a second current having the flat temperature profile over the temperature range of operation, temperature profiles of the first and the second currents intersecting at the reference point defined by the reference temperature and a reference current value, and rectify a resultant current from the subtraction to obtain a first extracted current with a temperature profile that is flat for temperature values over the reference temperature and has an extracted first slope, based on the first programmable slope, for temperature values below the reference temperature (e.g., the slope of the current passing Rs being IMS±IOM±IOP before and after Ts1, Ts2, or Ts3, see Fig. 8-18).
Claim 8, ‘190 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein the current generator circuit is further configured to perform the current subtraction with rectification operation according to the following: a2) through a second current subtraction with rectification operation, subtract the second current from a third current having the other of the first programmable slope and the second programmable slope over the temperature range of operation, temperature profiles of the second and the third current intersecting at the reference point, and rectify a resultant current from the subtraction to obtain a second extracted current with a temperature profile that is flat for temperature values below the reference temperature and has an extracted second slope, based on the second programmable slope, for temperature values above the reference temperature (e.g., the slope of the current passing Rs being IMS±IOM±IOP before and/or after Ts1, Ts2, or Ts3, see Fig. 8-18).
Claim 9, ‘190 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the current generator circuit is further configured to combine, through one or more of the current summation operation and the subtraction with rectification operation, the second current with the flat temperature profile with one or both of the first extracted current and the second extracted current, to generate an output current (e.g., he current passing Rs) having the programmable temperature profile over the temperature range of operation (e.g., the programmable temperature profile of the current passing Rs over the temperature range of operation, see Fig. 8-18).
Claim 10, ‘190 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein the programmable temperature profile can be selected to encompass: b1) for temperature values below the reference temperature, the flat temperature profile of the second current, or a slope based on the extracted first slope that passes through a point that is above or below the reference current value; and b2) for temperature values above the reference temperature, the flat temperature profile of the second current, or a slope based on the extracted second slope that passes through a point that is either above or below the reference current value (e.g., the programable slope of IMS±IOM±IOP before and/or after Ts1, Ts2, or Ts3, see Fig. 8-18).
Claim 13, ‘190 teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the current generator circuit is configured to perform the current subtraction with rectification operation according to the following: a1) through a first current subtraction with rectification operation, subtract a first current having a first slope associated to the first programmable slope over the temperature range of operation from a second current having the flat temperature profile over the temperature range of operation, temperature profiles of the first and the second currents intersecting at the reference point defined by the reference temperature and a reference current value, and rectify a resultant current from the subtraction to obtain a first extracted current with a temperature profile that is flat for temperature values over the reference temperature and has an extracted first slope, associated to the first programmable slope, for temperature values below the reference temperature (e.g., the slope of the current passing Rs being IMS±IOM±IOP before and after Ts1, Ts2, or Ts3, see Fig. 8-18).
Claim 14, ‘190 teaches the limitations of claim 13 as discussed above.  It further teaches that wherein the current generator circuit is further configured to perform the current subtraction with rectification operation according to the following: a2) through a second current subtraction with rectification operation, subtract the second current from a third current having a second slope associated to the second programmable slope over the temperature range of operation, temperature profiles of the second and the third current intersecting at the reference point, and rectify a resultant current from the subtraction to obtain a second extracted current with a temperature profile that is flat for temperature values below the reference temperature and has an extracted second slope, associated to the second programmable slope, for temperature values above the reference temperature  (e.g., the slope of the current passing Rs being IMS±IOM±IOP before and/or after Ts1, Ts2, or Ts3, see Fig. 8-18).
For method claims 18-22, 26-27, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matters:
Claims 3-5, 11-12, 15-17, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 3-5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein: the first single slope current source and the flat current source are respectively based on a combination of a plurality of elementary single slope current sources and a combination of a plurality of elementary flat current sources, … wherein each of the first and second programmable slopes are based on a combination of different numbers of elementary current sources from the plurality of elementary single slope current sources and different numbers of elementary current sources from the plurality of elementary flat current sources.
For claims 11-12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the current subtraction with rectification operation is performed by a circuit of the current generator circuit that comprises: a first current source coupled to a supply voltage, the first current source sourcing a first current; a second current source coupled to a reference voltage, the second current source in series connection with the first current source through a common node connection between the first and second current sources, the second current source sinking a second current; … a diode connected transistor with a drain node and gate node that are connected to the common node connection between the first and second current source, and a source node that is coupled to the reference voltage, wherein when the first current is larger than the second current, a current equal to a difference between the first current and the second current flows through the diode connected transistor, and wherein when the first current is smaller than the second current, no current flows through the diode connected transistor.
For claims 15-17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the current generator circuit is further configured to combine, through one or more of the current summation operation and the subtraction with rectification operation, the second current with the flat temperature profile with amplified versions of one or both of the first extracted current and the second extracted current, to generate an output current having the programmable temperature profile over the temperature range of operation.
For claims 23-25, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the performing of the current subtraction with rectification comprises: series connecting a first current source generating a first current and a second current source generating a second current through a common node connection between the first and second current sources; connecting a drain node and a gate node of a diode connected transistor to the common node connection; obtaining, when the first current is larger than the second current, a current flow through the diode connected transistor that is equal to a difference between the first current and the second current; and obtaining, when the first current is smaller than the second current, no current flow through the diode connected transistor.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838